DOWDELL, J.
There are four assignments of error on the record. The first assignment is as follows: “The court erred in its rulings on the evidence.” This assignment is genera], and will not, therefore, be considered. The office of an assignment of error is to specifically point out the error complained of. The second assignment of eiTor is likewise general, and subject to the same condemnation as the first.
The cause was tried on issue joined on the defendant's second plea, and on this single issue was without objection submitted to the jury. The sec'ond plea was as follows: “For further answer the defendants say that plaintiff has not been duly appointed as administrator of the estate of Ben Jones, deceased.” The plaintiff took issue on this plea, and, this being the only issue, the court did not err in “restricting the evidence to this issue.” This disposes of the third assignment of error.
The action of the trial court in the giving and refusal of charges requested in writing will not be reviewed on appeal, unless such charge or charges are set out in the bill of exceptions, and consequently the fourth and last assignment of error is not well founded. — Dannelley v. State, 130 Ala. 134, 30 South. 452; Lunsford v. Bailey, 142 Ala. 310, 38 South. 362.
We find no reversible arror in the record, and the judgment appealed from will be affirmed.
Affirmed.
Tyson, C. J., and Anderson and McOlelean, JJ., concur.